Case 1:03-cr-01256-JFK Document 214 Filed 04/23/20 Page 1 of 1

T USDC SDNY ~ |
i
|
i

 

 

| DOCUMENT:
ELECTRONICALLY PILED |

 

  

 

UNITED STATES DISTRICT COURT : |
SOUTHERN DISTRICT OF NEW YORK : DOC if; coma orerneccnn re were fH
a a8 88-88 nnn nnn an ne x | BATEPUED: Ofejeas
UNITED STATES OF AMERICA, : * merece ae tm et an a Se ARES
“~against~ : No. 03 Cr. 1256 (JFK)

AGRON GJIDIJA, : ORDER

Defendant. :
ee ee x

JOHN F. KEENAN, United States District Judge:

The Court, having determined that video teleconferencing is
not reasonably available, will hold the next conference in this
case by telephone on Monday, May 4, 2020 at 11:00 a.m. using the
following conference line and dial-in:

AT&T Conference Line: 1-888-363-4749
Access Code: 788 3927 #

Prior to the conference, Defendant and Defense counsel must
confirm whether Defendant voluntarily consents to participate in
the proceeding via teleconferencing.

SO ORDERED.

Dated: New York, New York
April 23, 2020

 

 

John F.’ Keenan
United States District Judge

 
